FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                            AUG 06 2015

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 13-30133

              Plaintiff - Appellee,              D.C. No. 3:04-cr-05350-RBL-2

 v.
                                                 ORDER
TYRONE DAVIS,

              Defendant - Appellant.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.